DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyairi et al. (U.S. Pub. No. 20150298890).
Regarding Claim 1, Miyairi et al. discloses a synthetic resin container comprising an outer layer body 2 (figure 2/11) and an inner layer body 3 (Figure 1) disposed inside the outer layer body (Figure 2) and formed by biaxial stretching blow molding (product by process), the synthetic resin container comprising: a cylindrical mouth portion 2a (figure 11); a shoulder portion (Figure 11) located below the mouth portion and having a diameter gradually increasing downward (figure 11); a body portion (Figure 11) being continuous with a lower end of the shoulder portion (Figure 11); and a bottom portion 2c (figure 11) configured to close a lower end of the body portion (Figure 11), wherein, the mouth portion has an outside air introduction port 4 (figure 11) configured to introduce outside air between the outer layer body and the inner layer body (paragraph 65); and the shoulder portion has at least one shoulder rib 15 (figure 11) configured to form a 

    PNG
    media_image1.png
    703
    526
    media_image1.png
    Greyscale

Regarding Claim 3, Miyairi et al. discloses the at least one shoulder rib extends along a radial direction of the shoulder portion in a top plan view (Figure 12).
Regarding Claim 4, Miyairi et al. discloses the shoulder portion is continuous with a lower end of the mouth portion (figure 11).
Regarding Claim 5, Miyairi et al. discloses the shoulder portion forms a curved shape having an inflection point where an upper side is concave and a lower side is convex in a longitudinal section (Figure 11).
Regarding Claim 8, Miyairi et al. discloses the shoulder portion is continuous with a lower end of the mouth portion (figure 11).
Regarding Claims 11, 12 and 15, Miyairi et al. discloses the shoulder portion forms a curved shape having an inflection point where an upper side is concave and a lower side is convex in a longitudinal section (Figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 9, 10 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyairi et al. (U.S. Pub. No. 20150298890) in view of Oshino et al. (U.S. Pub. No. 20150008210).
Regarding Claim 2, Miyairi et al. discloses a synthetic resin material forming the outer layer body (paragraph 112).  Miyairi et al. does not disclose the inner layer body is polyethylene terephthalate.  However, Oshino et al. teaches polyethylene terephthalate (paragraph 41).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyairi et al. to include 
Regarding Claim 6, Miyairi et al. discloses the at least one shoulder rib extends along a radial direction of the shoulder portion in a top plan view (figure 12).
Regarding Claims 7 and 9, Miyairi et al. discloses the shoulder portion is continuous with a lower end of the mouth portion (figure 11).
Regarding Claims 10, 13, 14 and 16, Miyairi et al. discloses the shoulder portion forms a curved shape having an inflection point where an upper side is concave and a lower side is convex in a longitudinal section (figure 11).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733